Citation Nr: 0921366	
Decision Date: 06/08/09    Archive Date: 06/16/09

DOCKET NO.  06-36 045	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to service connection for esophageal cancer 
to include as due to herbicide exposure.

2.  Whether new and material evidence has been received 
sufficient to reopen a claim of entitlement to service 
connection for arteriosclerotic heart disease to include as 
secondary to service-connected diabetes mellitus, type II.  

3.  Entitlement to service connection for arteriosclerotic 
heart disease to include as secondary to service-connected 
diabetes mellitus, type II.

4. Entitlement to service connection for gastro esophageal 
reflux disease (GERD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Veteran and his wife


ATTORNEY FOR THE BOARD

C. Bruce, Associate Counsel


INTRODUCTION

The Veteran had active service from April 1967 to January 
1970.

This matter arises before the Board of Veterans' Appeals 
(Board) on appeal from December 2007 and July 2006 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Detroit, Michigan.  The December 2007 rating 
decision pertained to the issues of service connection for 
esophageal cancer, to include as due to herbicide exposure 
and GERD.  The July 2006 rating decision pertained to the 
issue of service connection for arteriosclerotic heart 
disease, to include as secondary to service connected 
diabetes mellitus, type II.  

The Veteran testified before the undersigned at a February 
2009 video hearing.  A transcript of the hearing is of 
record.

The Veteran and his representative stated at the February 
2009 video hearing that they believed the Veteran's GERD was 
secondary to the Veteran's service connected diabetes 
mellitus, type II.  The Board notes that the claim for 
secondary service connection has not been adjudicated by the 
RO.  As such, the issue of service connection for gastro 
esophageal reflux disease is addressed in the REMAND portion 
of the decision below and is REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The competent evidence fails to demonstrate that the 
Veteran has esophageal cancer, to include as due to herbicide 
exposure, that is related to his active military service.

2.  An October 2004, rating decision denied the Veteran's 
claim for entitlement to service connection for 
arteriosclerotic heart disease, to include as secondary to 
his service-connected diabetes mellitus, type II.  The 
Veteran was notified of his appellate rights, but did not 
appeal the decision.

3.  Evidence associated with the claims file after the last 
final denial in October 2004 is new evidence, and when 
considered with the previous evidence of record, it relates 
to an unestablished fact necessary to substantiate the 
Veteran's claim.

4.  The competent evidence fails to demonstrate that the 
Veteran's arteriosclerotic heart disease, to include as 
secondary to his service-connected diabetes mellitus, type 
II, is related to his active military service.


CONCLUSIONS OF LAW

1.  Esophageal cancer, to include as due to herbicide 
exposure, was not incurred in or aggravated by the Veteran's 
active duty service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 
38 C.F.R. § 3.303 (2008).

2.  The October 2004 RO rating decision is final.  38 
U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2008).

3.  New and material evidence has been submitted, and the 
claim of entitlement to service connection for 
arteriosclerotic heart disease to include as secondary to 
diabetes mellitus, type II, is reopened.  38 U.S.C.A. § 5108 
(West 2002); 38 C.F.R. 
§ 3.156(a) (2008).

4.  Arteriosclerotic heart disease to include as secondary to 
diabetes mellitus, type II, was not incurred in or aggravated 
by the Veteran's active duty service.  38 U.S.C.A. §§ 1110, 
5107 (West 2002); 38 C.F.R. § 3.303 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist

Under the Veterans Claims Assistance Act (VCAA), when VA 
receives a complete or substantially complete application for 
benefits, it must notify the claimant of (1) the information 
and evidence not of record that is necessary to substantiate 
a claim, (2) which information and evidence VA will obtain, 
and (3) which information and evidence the claimant is 
expected to provide.  38 U.S.C.A. § 5103(a) (West 2002); 38 
C.F.R. § 3.159 (2008); see also 73 Fed. Reg. 23,353-6 (April 
30, 2008) (codified at 38 C.F.R. § 3.159 (May 30, 2008)).  
See Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II).  

After careful review of the claims file, the Board finds that 
the letters dated in August 2007, May 2006 and April 2008 
fully satisfied the duty to notify provisions.  38 U.S.C.A. § 
5103(a) (West 2002); 38 C.F.R. § 3.159(b)(1) (2008); 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  In 
this regard, these letters advised the Veteran what 
information and evidence was needed to substantiate the claim 
decided herein.  These letters also requested that the 
Veteran provide enough information for the RO to request 
records from any sources of information and evidence 
identified by the Veteran, as well as what information and 
evidence would be obtained by VA, namely, records like 
medical records, employment records, and records from other 
Federal agencies.  

On March 3, 2006, the Court issued a decision in Dingess v. 
Nicholson, 19 Vet. App. 473, 484 (2006), which held that the 
VCAA notice must include notice that a disability rating and 
an effective date for the award of benefits will be assigned 
if service connection is awarded.  With respect to the issues 
of service connection for esophageal cancer and GERD, the 
August 2007 letter provided this notice to the Veteran.  With 
respect to the issue of service connection for 
arteriosclerotic heart disease, the April 2008 letter 
provided this notice to the Veteran.  

The Board observes that the August 2007 letter was sent to 
the Veteran prior to the December 2007 rating decision.  The 
VCAA notice with respect to the elements addressed in this 
letter was therefore timely.  See Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  In this regard, the notice provided in 
the August 2007 letter fully complied with the requirements 
of 38 U.S.C.A. § 5103(a), 38 C.F.R. § 3.159(b) (2008), and 
Dingess, supra.

The Board observes that the May 2006 letter was sent to the 
Veteran prior to the July 2007 rating decision.  The VCAA 
notice with respect to the elements addressed in this letter 
was therefore timely.  See Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  VCAA notice in accordance with Dingess, 
however, was sent after the initial adjudication of the 
Veteran's claim.  Nevertheless, the Board finds this error 
nonprejudicial to the Veteran.  See Mayfield v. Nicholson, 19 
Vet. App. 103 (2005).  In this regard, the notice provided in 
the April 2008 letter fully complied with the requirements of 
38 U.S.C.A. § 5103(a) (2007), 38 C.F.R. § 3.159(b) (2008), 
and Dingess, supra, and after the notice was provided the 
case was readjudicated and a December 2008 supplemental 
statement of the case was provided to the Veteran.  See 
Pelegrini II, supra; Mayfield v. Nicholson, 20 Vet. App. 537 
(2006) (a (supplemental) statement of the case that complies 
with all applicable due process and notification requirements 
constitutes a readjudication decision).

With respect to the Veteran's request to reopen the 
previously disallowed claim of service connection for 
arteriosclerotic heart disease, in Kent v. Nicholson, 20 Vet. 
App. 1 (2006), the Court held that in order to successfully 
reopen a previously and finally disallowed claim, the law 
requires the presentation of a special type of evidence - 
evidence that is both new and material.  The terms "new" 
and "material" have specific, technical meanings that are 
not commonly known to VA claimants.  Because these 
requirements define particular types of evidence, when 
providing the notice required by the VCAA it is necessary, in 
most cases, for VA to inform claimants seeking to reopen a 
previously and finally disallowed claim of the unique 
character of evidence that must be presented.  This notice 
obligation, however, does not modify the requirements 
discussed above.  See Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  In other words, VA must notify a claimant of the 
evidence and information that is necessary to reopen the 
claim and VA must notify the claimant of the evidence and 
information that is necessary to establish his or her 
entitlement to the underlying claim for the benefit sought.  
The Board notes that the May 2006 letter provided this notice 
to the Veteran.

Therefore the Board concludes that the requirements of the 
notice provisions of the VCAA have been met, and there is no 
outstanding duty to inform the Veteran that any additional 
information or evidence in needed.

The Board finds that VA has also fulfilled its duty to assist 
the Veteran in making reasonable efforts to identify and 
obtain relevant records in support of the Veteran's claims 
and providing a VA examination when necessary.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159(c)(4)(i) (2008).  In this regard, 
the Veteran's service treatment records, VA treatment 
records, and private treatment records are associated with 
the claims folder.  
 
The Board recognizes a duty to provide a VA examination when 
the record lacks evidence to decide the Veteran's claim and 
there is evidence of (1) a current disability, (2) an in-
service event, injury, or disease, and (3) some indication 
that the claimed disability may be associated with the 
established event, injury, or disease.  38 C.F.R. § 
3.159(c)(4)(i) (2008); see also McLendon v. Nicholson, 20 
Vet. App. 79 (2006).  The Veteran was afforded VA 
examinations in August 2003 and September 2005 in relation to 
his claim for arteriosclerotic heart disease.  Additionally, 
the Veteran was provided a VA medical examiner's opinion with 
regard to his arteriosclerotic heart disease.  The Board 
notes that the Veteran was not afforded a VA examination in 
relation to his claims for GERD and esophageal cancer.  After 
a review of the record, the Board finds that an examination 
is not necessary.  With respect to the esophageal cancer, 
there is no evidence of a current disorder and there is no 
evidence of an in-service event, injury, or disease that can 
be associated with the claimed disability, as such; the Board 
finds that the Veteran has not satisfied all elements of 
McLendon.  Therefore, VA is not required to provide the 
Veteran with a VA examination in conjunction with this claim.  
With respect to the claim for service connection for GERD, 
the Board is remanding this issue and requesting an 
examination.

Under the circumstances of this case, "the record has been 
fully developed," and "it is difficult to discern what 
additional guidance VA could have provided to the Veteran 
regarding what further evidence he should submit to 
substantiate his claim."  Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2004).  Therefore, the Board is satisfied that VA 
has complied with the duty to assist requirements of the VCAA 
and the implementing regulations and the record is ready for 
appellate review.


Analysis

I.  Esophageal Cancer

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§ 3.303(a) (2008).  As a general matter, service connection 
for a disability on the basis of the merits of such a claim 
requires (1) the existence of a current disability; (2) the 
existence of the disease or injury in service, and; (3) a 
relationship or nexus between the current disability and any 
injury or disease during service.  Cuevas v. Principi, 3 Vet. 
App. 542 (1992).  

Additionally, there are statutory presumptions and VA 
regulations implementing them, that are intended to allow 
service connection for certain diseases when the evidence 
might otherwise not indicate service connection is warranted.  
See 38 C.F.R. § 3.303(d) (2008).  In the case of a Veteran 
who, during active military, naval, or air service, served in 
the Republic of Vietnam during the Vietnam era, namely from 
February 28, 1961, to May 7, 1975, VA regulations provide 
that he shall be presumed to have been exposed during such 
service to an herbicide agent, including Agent Orange, unless 
there is affirmative evidence to establish that the Veteran 
was not exposed to any such agent during that service.  38 
C.F.R. 
§ 3.307(a)(6)(iii) (2008).  The following diseases shall be 
service connected if the Veteran was exposed to an herbicide 
agent during active service, even though there is no record 
of such disease during service, and provided further that the 
requirements of 38 C.F.R. § 3.307(d) (2008) are satisfied:  
chloracne or other acneform disease consistent with chloracne 
if manifest to a degree of 10 percent within one year of date 
of last exposure, type II diabetes mellitus, Hodgkin's 
disease, chronic lymphocytic leukemia, multiple myeloma, non-
Hodgkin's lymphoma, acute and subacute peripheral neuropathy, 
porphyria cutanea tarda, prostate cancer, certain respiratory 
cancers, and soft tissue sarcoma.  The Board notes that the 
statute further defines respiratory cancers to include only 
cancer of the lung, bronchus, larynx, or trachea.  38 C.F.R. 
§ 3.309(e) (2008).

VA's Secretary has determined that a presumption of service 
connection based on exposure to herbicides used in the 
Republic of Vietnam during the Vietnam era is not warranted 
for any condition for which the Secretary has not 
specifically determined a presumption of service connection 
is warranted.  See 68 Fed. Reg. 27,630 (May 20, 2003).  The 
Board observes that the Veteran's claimed esophageal cancer 
is not one of the diseases for which the presumption applies, 
therefore as further described below, the presumption does 
not apply in this instance.  

Therefore, the Veteran enjoys no presumption provided by law 
or regulation in 38 U.S.C.A. § 1116(f) (West 2002) or 38 
C.F.R. § 3.307(6)(iii) (2008).  The Board will limit its 
analysis to a direct service connection as required by Combee 
v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

In Combee v. Brown, the United States Court of Appeals for 
the Federal Circuit held that when a Veteran is found not to 
be entitled to a regulatory presumption of service connection 
for a given disability, the claim must nevertheless be 
reviewed to determine whether service connection can be 
established on a direct basis.  34 F.3d 1039, 1043-1044 (Fed. 
Cir. 1994).  Direct service connection may be granted for 
disease or disability diagnosed in service; or, if diagnosed 
after service, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  Id.

A finding of direct service connection requires medical 
evidence of a current disability; medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury.  38 U.S.C.A. § 1112; 38 C.F.R. 
§ 3.304.  See also Caluza v. Brown, 7 Vet. App. 498, 506 
(1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996).

Initially, the Board notes that the Veteran currently suffers 
from GERD and Barrett's esophagus.  As a result of the 
Barrett's esophagus, the Veteran underwent an esophagectomy 
which was advised because the premalignant nature of his 
diagnosis.  A biopsy done on the esophagus, following the 
procedure showed Barrett's mucosa with high-grade dysplasia 
and changes suspicious for adjacent adenocarcinoma.  The 
Veteran's final pathology report showed Barrett's mucosa with 
high-grade dysplasia with no evidence of neoplasm.  The Board 
notes the September 2007 statement by the Veteran that his 
esophagus was removed due to cancer, but as stated above, it 
was biopsied but no cancer was found.  The Board further 
notes that subsequent treatment records pertaining to the 
Veteran's esophagus do not contain a diagnosis of esophageal 
cancer.  In fact, operative reports for 
esophagogastroduodenoscopy operations done in June, July, and 
August 2007 indicate that the Veteran is currently diagnosed 
with an anastomotic stricture.   

The Board acknowledges the September 2007 letter from a 
private doctor, in which the doctor states that the Veteran 
has been undergoing treatment for esophageal cancer.  The 
Board notes that while the private examiner states that the 
Veteran is being treated for esophageal cancer, there is no 
indication that the Veteran is being treated for esophageal 
cancer.  The treatment records dating from December 2004 to 
November 2006, associated with that examiner do not contain 
any diagnosis and repeatedly note that the Veteran's 
gastrointestinal system is found to be normal.  The Board 
does acknowledge that this private doctor referred the 
Veteran for the esophagectomy; however, as noted above, the 
records regarding that procedure show that the Veteran does 
not have esophageal cancer.  With regard to the lack of 
competent medical evidence that the Veteran has been 
diagnosed with esophageal cancer, the Board finds that the 
private physician's letter most likely refers to lay 
testimony provided by the Veteran.  As such, the Board notes, 
this lay history is not transformed into competent evidence 
merely because the transcriber happens to be a medical 
professional.  See LeShore v. Brown, 8 Vet. App. 406, 409 
(1995) (a medical opinion based on unsubstantiated history, 
without supporting clinical data or other rationale, does not 
provide the required degree of medical certainty needed for a 
service connection finding).  See also Reonal v. Brown, 5 
Vet. App. 458, 461 (1993) (the Board is not bound to accept a 
physician's opinion when it is based on the recitations of a 
claimant).  In consideration of all of the above, the Board 
finds that the September 2007 letter is not probative because 
it is based on inaccurate facts.  

Therefore, while the Board acknowledges that the Veteran 
contends that he has esophageal cancer, the probative medical 
evidence fails to provide a current diagnosis, as such the 
Board finds that the Veteran's claim must be denied.  The 
existence of a current disability is the cornerstone of a 
claim for VA disability compensation.  See Degmetich v. 
Brown, 104 F. 3d 1328 (1997) (holding that the VA's and the 
Court's interpretation of sections 1110 and 1131 of the 
statute as requiring the existence of a present disability 
for VA compensation purposes cannot be considered arbitrary 
and therefore the decision based on that interpretation must 
be affirmed); see also Brammer v. Derwinski, 3 Vet. App. 223, 
225 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 144 
(1992).
 
Therefore, noting initially that the Veteran is not entitled 
to the herbicide presumption and then additionally having 
reviewed the Veteran's private treatment records and found no 
current diagnosis of esophageal cancer, the Board finds that 
the preponderance of the evidence is against the Veteran's 
claim of service connection.  Consequently, the benefit-of-
the-doubt rule does not apply, and the claim must be denied.  
38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 
Vet. App. 49, 55 (1990).

II.  Arteriosclerotic Heart Disease

A.  New and Material

The Board notes that the Veteran's current claim is one of 
entitlement to service connection for arteriosclerotic heart 
disease to include as secondary to the Veteran's service 
connected type II diabetes mellitus.  This claim is based 
upon the same factual basis as his original claim of 
entitlement to service connection for arteriosclerotic heart 
disease, which was denied in the October 2004 RO decision.  
As such, it is appropriate for the Board to consider this 
claim as a request to reopen the previously denied claim.  
See Boggs v. Peake, 520 F.3d 1330 (Fed. Cir. 2008).  

Generally, an unappealed RO denial is final under 38 U.S.C.A. 
§ 7105 (West 2002).  However, the Veteran may request that VA 
reopen his claim upon the receipt of 'new and material' 
evidence.  38 U.S.C.A. § 5108 (West 2002).  If new and 
material evidence is presented or secured with respect to a 
claim that has been disallowed, VA must reopen the claim and 
review its former disposition.  Id.  See also Hodge v. West, 
155 F.3d 1356, 1362 (Fed. Cir. 1998).  According to 38 C.F.R. 
§ 3.156(a) (2008), 'new and material' evidence means existing 
evidence that by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  Id.  
When determining whether the claim should be reopened, the 
credibility of the newly submitted evidence is presumed.  
Justus v. Principi, 3 Vet. App. 510, 512-13 (1992).

At the time of the prior final denial in this matter, as 
issued in an October 2004 RO rating decision, the evidence 
under consideration consisted of the Veteran's service 
treatment records from December 1966 to January 1970, private 
treatment records dating from 1995 to 2003, an August 2003 
C&P examination, November 2002 and January 2003 statements 
from the Veteran, and records from the Army National Guard of 
Michigan.

The Veteran's initial claim of entitlement to service 
connection for arteriosclerotic heart disease, to include as 
secondary to type II, diabetes mellitus, was denied by RO 
rating decision dated in October 2004.  The Veteran's claim 
was subsequently reconsidered, as a result of submission of 
additional evidence in March 2004 and finally in October 
2004.  The Board finds that as the Veteran did not timely 
appeal the decision in the October 2004 rating decision, it 
therefore became final.  38 U.S.C.A. § 7105 (West 2002); 38 
C.F.R. § 20.1103 (2008).  This rating decision indicates that 
the basis for the RO's denial was the lack of an in-service 
incurrence as required for direct service connection and the 
failure to meet the criteria for secondary service connection 
due to the fact that the Veteran's claim for service 
connection for diabetes mellitus, type II, upon which the 
secondary claim was based, was denied.

The Veteran filed a request to reopen this claim in December 
2005.  The RO granted his request to reopen the claim, but 
denied the claim on the merits by a rating decision dated in 
July 2006 on the basis that there was no competent evidence 
that showed that the Veteran's arteriosclerotic heart 
disease, which was diagnosed in 1995 could have been caused 
by his type II diabetes mellitus, which was diagnosed in 
2005.  In relation to the reopened claim, additional evidence 
was associated with the claims file, including a September 
2005 C&P examination, a December 2005 letter from a private 
physician, and a December 2005 statement from the Veteran.  
Subsequent to the July 2006 decision, additional evidence 
with regard to the claim was associated with the claims 
folder, to include, the July 2006 notice of disagreement, the 
November 2006 statement by the Veteran, the January 2007 
medical examiner's opinion, and the March 2008 and July 2008 
letters from private physicians.  

The Board finds that the September 2005 C&P examination, the 
December 2005, March 2008 and July 2008 letters from private 
physicians, and the January 2007 medical examiner's opinion 
are both new and material evidence because the evidence 
addresses the question of whether the Veteran's 
arteriosclerotic heart disease is related to his service-
connected type II diabetes mellitus.  See Barnett v. Brown, 
83 F.3d 1380 (Fed. Cir. 1996).  Therefore, presuming the 
credibility of the evidence submitted, the evidence discussed 
above is considered new and material.  See Justus, supra.  
After careful consideration, the Board concludes that this 
newly received evidence relates to an unestablished fact 
necessary to substantiate the Veteran's claim; thus, it is 
material.  Such evidence clearly relates to the reasons for 
the previous denial in October 2004.  As such, the Board 
concludes that the Veteran's request to reopen the previously 
disallowed claim of entitlement to service connection for 
arteriosclerotic heart disease to include as secondary to 
type II diabetes mellitus, should be granted.  38 C.F.R. 
§ 3.156(a) (2008).

B.  The Merits of the Claims

The Veteran claims that his arteriosclerotic heart disease 
should receive secondary service connection to his type II 
diabetes mellitus.  Having been granted service connection 
for type II diabetes mellitus, it is necessary to determine 
whether the Veteran's arteriosclerotic heart disease is 
proximately due to or the result of the service-connected 
type II diabetes mellitus, or whether type II diabetes 
mellitus chronically worsened the arteriosclerotic heart 
disease.  In addition, if secondary service connection is 
denied, the Board must also determine if the Veteran is 
entitled to direct service connection for arteriosclerotic 
heart disease.

Where a Veteran served 90 days or more during a period of war 
and arteriosclerotic heart disease becomes manifest to a 
degree of 10 percent within one year from date of termination 
of such service, such disease shall be presumed to have been 
incurred in service, even though there is no evidence of such 
disease during the period of service.  This presumption is 
rebuttable by affirmative evidence to the contrary.  
38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

Direct service connection requires a finding that there is a 
current disability that has a definite relationship with an 
injury or disease or some other manifestation of the 
disability during service.  Rabideau v. Derwinski, 2 Vet. 
App. 141, 143 (1992); Cuevas v. Principi, 3 Vet. App. 542, 
548 (1992).

For secondary service connection, it must be shown that the 
disability for which the claim is made is proximately due to 
or the result of a service-connected disease or injury or 
that a service-connected disease or injury has chronically 
worsened the disability for which service connection is 
sought.  38 C.F.R. § 3.310(a) (2008); Allen v. Brown, 7 Vet. 
App. 439 (1995) (en banc).

With regard to the issue of secondary service connection, the 
Board notes that while this appeal was pending, VA amended 38 
C.F.R. § 3.310, the regulation concerning secondary service 
connection.  The intent of the amendment is to conform the 
regulation to Allen v. Brown, 7 Vet. App. 439 (1995), the 
Court decision that clarified the circumstances under which a 
Veteran may be compensated for an increase in the severity of 
an otherwise nonservice-connected condition caused by 
aggravation from a service-connected condition.  See 71 Fed. 
Reg. 52,744 (September 7, 2006).

Effective October 10, 2006, the section heading of 38 C.F.R. 
§ 3.310 was retitled "Disabilities that are proximately due 
to, or aggravated by, service-connected disease or injury," 
and the text amended to include a new paragraph:

Aggravation of nonservice-connected 
disabilities.  Any increase in severity 
of a nonservice-connected disease or 
injury that is proximately due to or the 
result of a service-connected disease or 
injury, and not due to the natural 
progress of the nonservice-connected 
disease, will be service connected.  
However, VA will not concede that a 
nonservice-connected disease or injury 
was aggravated by a service-connected 
disease or injury unless the baseline 
level of severity of the nonservice-
connected disease or injury is 
established by medical evidence created 
before the onset of aggravation or by the 
earliest medical evidence created at any 
time between the onset of aggravation and 
the receipt of medical evidence 
establishing the current level of 
severity of the nonservice-connected 
disease or injury.  The rating activity 
will determine the baseline and current 
levels of severity under the Schedule for 
Rating Disabilities (38 CFR part 4) and 
determine the extent of aggravation by 
deducting the baseline level of severity, 
as well as any increase in severity due 
to the natural progress of the disease, 
from the current level.

Prior to this amendment, secondary service connection was 
warranted for a disability when the evidence demonstrates 
that the disability for which the claim is made is 
proximately due to or the result of a service-connected 
disease or injury or that a service-connected disease or 
injury has chronically worsened the disability for which 
service connection is sought.  38 C.F.R. § 3.310(a) (2006); 
Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).  The Board 
finds that the old version of 38 C.F.R. § 3.310 is applicable 
to the Veteran's claim in this instance because the Veteran's 
original claim of entitlement to secondary service connection 
for arteriosclerotic heart disease was received in January 
2003 and the Veteran reopened the claim for arteriosclerotic 
heart disease in December 2005.  

The Board observes that the record contains evidence that 
contradicts the Veteran's claim that his arteriosclerotic 
heart disease is secondary to his type II diabetes mellitus.  
The Veteran was afforded a VA medical opinion dated January 
2007 which provided a negative nexus opinion regarding the 
likelihood of the Veteran's arteriosclerotic heart disease 
being caused or aggravated by his service connected type II 
diabetes mellitus.  The examiner in the January 2007 medical 
opinion report states that the Veteran was previously 
diagnosed with arteriosclerotic heart disease and is 
currently being treated for status post angioplasty with 
pseudoaneurysm.  The examiner states in the January 2007 
report that the Veteran's arteriosclerotic heart disease is 
not a complication of his diabetes and the Veteran's 
arteriosclerotic heart disease is not worsened or increased 
by the Veteran's diabetes.  The examiner further states that 
the Veteran's arteriosclerotic heart disease is not related 
to his diabetes because the arteriosclerotic heart disease 
was diagnosed before the diabetes mellitus, because the 
Veteran's glucose numbers did not meet the criteria for the 
diagnosis of diabetes set forth by the American Diabetes 
Association before 1995.  

Additionally, the Board notes that the September 2005 C&P 
examination associated with the Veteran's service connection 
claim for type II diabetes mellitus also addressed the issue 
of the relationship between the Veteran's heart disease and 
his type II, diabetes mellitus.  While the examiner does note 
that the Veteran has cardiac symptoms related to his 
diabetes, the examiner opines that the Veteran's coronary 
artery disease is not a complication of nor is it worsened or 
increased by the Veteran's diabetes.  The examiner bases this 
opinion on the fact that the Veteran was diagnosed with 
arteriosclerotic heart disease before he was diagnosed with 
diabetes.  

Therefore, given the January 2007 and September 2005 VA 
examiner's opinions that it is unlikely that the Veteran's 
arteriosclerotic heart disease is related to or aggravated by 
his type II diabetes mellitus, the Board concludes that 
secondary service connection is unwarranted.

The Board notes that the Veteran provided statements by two 
private doctors regarding the relationship between the 
Veteran's arteriosclerotic heart disease and his type II 
diabetes mellitus.  The July 2008 letter states that the 
Veteran has a history of elevated blood sugar as early as 
1992 which, which according to the doctor indicate pre-
diabetes.  The Veteran was not diagnosed with 
arteriosclerotic heart disease until 1995.  The doctor stated 
that given the Veteran's blood sugars having been elevated 
for several years prior to him developing heart disease, the 
doctor felt that the Veteran's pre-diabetic condition 
contributed to his heart disease.  

The March 2008 letter from another private physician also 
noted the Veteran's elevated blood sugars dating from 1992, 
and further stated that this would be indicative of diabetes 
type II.  The doctor then opines that it is certainly 
conceivable that the Veteran's blood sugars from the early 
1990s contributed to the Veteran's arteriosclerotic heart 
disease.  The letter also notes that the Veteran had no 
family history of coronary disease which further indicated 
that something else was the cause of his coronary disease at 
such a young age (he was 46 when he had bypass surgery).  
However, the Board notes that in medical history provided to 
another physician the Veteran stated that the Veteran's 
father had congestive heart failure and that his mother 
suffered from coronary artery disease and hypertension.  The 
Board also recognizes that this same private physician 
submitted another support letter in December 2005, stating 
that the Veteran's diabetes is one of the major contributing 
factors to premature atherosclerotic process, such as that 
suffered by the Veteran.  

The Board notes that both private physicians state the 
possibility that the Veteran's arteriosclerotic heart disease 
is affected by his diabetes, but neither physician states 
that the Veteran's arteriosclerotic heart disease is the 
result of his type II, diabetes mellitus.  As such, the Board 
acknowledges the letters from the private physicians but 
given the equivocation in both doctor's nexus opinions as 
well as evidence of mistaken facts, the Board finds that 
greater probative weight must be given to the January 2007 VA 
examiner's medical opinion which provides a negative nexus 
with regard to the Veteran's arteriosclerotic heart disease 
being caused by or aggravated by his service-connected type 
II, diabetes mellitus.  

The Board finds, in reviewing the record, that there evidence 
of small probative weight that shows that the Veteran's 
arteriosclerotic heart disease is caused by or aggravated by 
the Veteran's service-connected type II diabetes mellitus and 
indeed there is evidence of large probative weight that the 
arteriosclerotic heart disease is not at all related to the 
type II diabetes mellitus.  Therefore the preponderance of 
the evidence is against the Veteran's claim.

Having determined that there can be no secondary service 
connection, the Board will determine whether there can be 
direct service connection for the Veteran's arteriosclerotic 
heart disease.

The Board notes that the Veteran was diagnosed with 
arteriosclerotic heart disease in September 1995 following 
bypass surgery for a single stent implant.  Additionally, the 
Board notes that the August 2003 C&P examiner diagnosed the 
Veteran with arteriosclerotic heart disease with status post 
single stent implant.  As such, the Board finds that the 
Veteran does have current diagnosis of arteriosclerotic heart 
disease.  

After a careful review of the record, the Board concludes 
that the competent evidence of record, however, does not 
demonstrate that the Veteran's arteriosclerotic heart disease 
is related to his military service.  The Veteran's service 
treatment records do not contain any reference to heart 
disease.  In fact, review of the service treatment records 
reveals that both the December 1966 enlistment examination 
and the January 1970 separation examination show the heart as 
normal.  Therefore the preponderance of the evidence 
indicates that the Veteran did not suffer from 
arteriosclerotic heart disease while on active duty.  
Therefore, while the Veteran does have a current diagnosis of 
arteriosclerotic heart disease, there is no evidence that the 
Veteran suffered from arteriosclerotic heart disease while on 
active duty service, the Board finds that the Veteran's 
arteriosclerotic heart disease is not related to his military 
service.  Further, there is no evidence of arteriosclerotic 
heart disease within one year of discharge from service.  
Therefore, presumptive service connection for 
arteriosclerotic heart disease is not warranted.

In addition to a lack of competent evidence providing any 
link between the Veteran's arteriosclerotic heart disease and 
his military service, the Board notes that there is no 
indication in the post-service medical records that the 
Veteran sought treatment for arteriosclerotic heart disease 
until 1995, twenty-five years after discharge from active 
service.  The lapse in time between military service and a 
diagnosis of arteriosclerotic heart disease also weighs 
against the Veteran's claim.  The Board may, and will, 
consider in its assessment of service connection, the passage 
of a lengthy period of time wherein the Veteran has not 
complained of the malady at issue.  See Maxson v. West, 12 
Vet. App. 453, 459 (1999), aff'd sub nom. Maxson v. Gober, 
230 F.3d 1330, 1333 (Fed. Cir. 2000); see also Forshey v. 
Principi, 284 F.3d 1335, 1358 (Feb. Cir. 2002) (en banc).  

Under the above circumstances, the Board finds that a 
preponderance of the evidence is against the Veteran's claim 
of service connection for arteriosclerotic heart disease.  In 
this regard, the medical evidence shows a current diagnosis 
of arteriosclerotic heart disease, however, there is no 
evidence that the current diagnosis can be linked to active 
duty service as there is no evidence of heart disease in 
service or within one year of service.  The Board concludes 
that the weight of the probative evidence, consisting of the 
lapse in time between service and post service complaints and 
lack of in-service diagnosis, and negative nexus opinions 
regarding any secondary service connection, is against any 
nexus between the current diagnosis of arteriosclerotic heart 
disease and active service or service connected disability.  
The Board has considered the benefit of the doubt rule; 
however, as a preponderance of the evidence is against this 
claim such rule does not apply and the claim must be denied.  
38 U.S.C.A. §5107(b) (West 2002); Gilbert v. Derwinski, 1 
Vet. App. 49, 55 (1990).


ORDER

Entitlement to service connection for esophageal cancer, to 
include as due to herbicide exposure, is denied.

New and material evidence having been submitted, the claim of 
entitlement to service connection for arteriosclerotic heart 
disease, to include as secondary to diabetes mellitus, type 
II, is reopened, and to this extent the claim is granted.

Entitlement to service connection for arteriosclerotic heart 
disease, to include as secondary to diabetes mellitus, type 
II, is denied.


REMAND

The Board notes that the Veteran, through his representative, 
stated at his February 2009 hearing that he believes that his 
gastro esophageal reflux disease (GERD) is secondary to his 
service-connected diabetes mellitus, type II.  The issue of 
direct service connection for GERD has been adjudicated by 
the RO, however the RO has not adjudicated the claim of 
secondary service connection.  As such, the matter is 
referred to the RO for appropriate action because the Board 
cannot fairly proceed while there are outstanding matters 
that must be addressed by the agency of original jurisdiction 
(AOJ) in the first instance.  As such, a remand is necessary 
to allow the AOJ to adjudicate the Veteran's request for 
service connection for GERD, to include as secondary to the 
Veteran's service-connected diabetes mellitus, type II.  See  
Morris v. Derwinski, 1 Vet. App. 260, 264 (1991), (the Court 
found that once a claim is received, VA has an affirmative 
duty to assist claimants in understanding how to file for 
benefits and what evidence is required).  

Additionally, the Board notes that the Veteran does have a 
current diagnosis of GERD and while there is no evidence that 
the Veteran suffered from GERD while in service, there is the 
possibility that the Veteran's GERD is related to his 
service-connected type II diabetes mellitus.  As such the 
Board finds that the Veteran should be afforded an 
examination to determine the relationship between his GERD 
and his service-connected type II diabetes mellitus.  The 
Board recognizes a duty to provide a VA examination when the 
record lacks evidence to decide the Veteran's claim and there 
is evidence of (1) a current disability, (2) an in-service 
event, injury, or disease, and (3) some indication that the 
claimed disability may be associated with the established 
event, injury, or disease.  38 C.F.R. § 3.159(c)(4)(i) 
(2008); see also McLendon v. Nicholson, 20 Vet. App. 79 
(2006).

Accordingly, the case is REMANDED for the following action:

1.	Develop and adjudicate the referred 
claim of entitlement to service 
connection for GERD as secondary to 
service-connected disability of type 
II, diabetes mellitus.  Provide the 
veteran with appropriate VCAA notice 
relating to entitlement to service 
connection for GERD as secondary to 
service-connected disability of type 
II, diabetes mellitus.

2.	Schedule the Veteran for a VA 
examination to determine the etiology 
of his GERD.  The claims file, to 
include a copy of this remand must be 
made available to the examiner for 
review, and the examination report 
should reflect that such a review was 
accomplished.  All indicated 
evaluations, studies, and tests deemed 
necessary should be accomplished and 
all findings reported in detail.  The 
examiner should offer an opinion as to 
whether it is more likely than not 
(i.e., probability greater than 
50 percent), at least as likely as not 
(i.e., probability of 50 percent), or 
less likely than not (i.e., probability 
less than 50 percent), that the 
veteran's GERD is related to his active 
service or is proximately due to or 
been chronically worsened by his 
service connected type II, diabetes 
mellitus.  The rationale for all 
opinions expressed must be provided.

3.	Thereafter, if the benefit sought is 
not granted in full, the Veteran should 
be furnished a Supplemental Statement 
of the Case and be afforded a 
reasonable opportunity to respond 
before the record is returned to the 
Board for further review.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


